DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5 - 7 directed to an invention non-elected without traverse.  Accordingly, claims 5 - 7 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the response to Election/Restriction  filed 06/29/2020.
The application has been amended as follows: 

CLAIM 5-7: CANCELLED




Allowable Subject Matter
Claims 1, and 3 - 4 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a power receiving unit comprising a secondary resonant coil configured to receive electric power from a primary resonant coil using magnetic resonance or electric field resonance occurring between the primary resonant coil and the secondary resonant coil; a storage unit for storing data representing an association between a load resistance of the DC-DC converter and the electric power received from the primary resonant coil, the data representing the association being stored for each number of turns or each of the pitches of the winding; and a controller configured to determine the number of turns or the pitch of the winding of the secondary coil such that the input voltage of the DC-DC converter does not exceed the upper limit, by calculating for each number of turns or each of the pitches of the winding, the input voltage of the DC-DC converter when the electric power received from the primary resonant coil is predetermined magnitude, based on the data in the storage unit; and control the number of turns or the pitch of the winding of the secondary coil to the determined number of turns or the determined pitch.
Regarding claims 3 and 4, the claims are dependent upon claim 1 and are therefore allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/28/2020, with respect to claim 1, 3, and 4 have been fully considered and are persuasive.  The rejection of claims 1, 3, and 4 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859